Citation Nr: 1434334	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-16 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for basal cell and squamous cell carcinoma, to include as due to herbicide (Agent Orange) exposure.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD) and if so, whether service connection is warranted. 

3.  Entitlement to service connection for depressive disorder.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1970.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for basal cell and squamous cell carcinoma, and a depressive disorder (claimed as depression).  In addition, the RO reopened the Veteran's previously denied claim of service connection for PTSD, and denied the de novo claim on the merits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand of this appeal is required for attempts to reconstruct the Veteran's claims file.  The record indicates that the Veteran's claims file consists of 12 volumes as of March 2103.  Unfortunately, the Board apparently has possession of only the last 3 volumes.  

The Board notes that at the time of a final Board decision in February 2009, VACOLS shows the claims file was only 2 volumes.  VACOLS entries for the current appeal and the last three volumes of the claims file suggest that the majority of the missing files (volumes 3 through 9) pertain to VA treatment records or Social Security records.  VACOLS also suggests that a VA examination was scheduled 
in 2011, that the statement of the case (SOC) was issued in April 2012 and that a supplemental statement of the case (SSOC) was issued in February 2013.  The Board has printed a copy of the February 2010 rating decision and placed it in the last volume of the claims file.  However, the Board cannot properly proceed without an attempt for the missing volumes to be rebuilt.  See Manual M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  

The Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in the latest 3 claims folders or Virtual VA/VBMS folders) is dated in November 2012.  While VA treatment records are located in Virtual VA dating to May 2014, those pertain specifically to diabetes issues and not the issues on appeal.  Relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must take all procedurally appropriate actions to locate and/or rebuild the Veteran's original claims file, including, but not limited to the following:
a. Associate any documents in the temporary file, if any, located at the RO;
b. Ask the Veteran to provide copies of any documents from the claims file that he has in his possession;
c. Contact the American Legion office at the RO (the Veteran's representative at the time of the rating decision) to see if they have any documents pertaining to the Veteran;
d. Print out any VA generated documents, such as the SOCs, that may be saved on the RO's computer network. 
e. Attempt to obtain any records noted on the February 2010 rating decision, or statements of the case if obtained, that are not in the last 3 volumes of the claims file;

All attempts to secure the Veteran's original claims files and rebuild the file should be documented in the claims file by the AOJ.  A formal finding regarding unavailability of the documents should be made if necessary and the Veteran notified of such.

2.  Obtain relevant VA treatment records from the VA Medical Center in Indianapolis, Indiana, and associated medical clinics dating since November 2012.

3.  After completing the above development to the extent possible and any additional development deemed necessary, the claims should be readjudicated.  If the claims remains denied, send the Veteran a supplemental statement of the case and give him time to respond.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

